Concurring Opinion by
Mr. Chief Justice Jones:
On June 12, 1972, the United States Supreme Court, by, a 5-3 vote, in Moose Lodge No. 107 v. Irvis, 407 U.S. 163, 92 S. Ct. 1965, held that the grant by the Commonwealth of Pennsylvania of a liquor license to Moose Lodge 107, located in Harrisburg, did not constitute such state involvement sufficient to implicate the Commonwealth in the Lodge’s discriminatory practices so that , the Equal Protection Clause of the United States Constitution might be invoked in aid of a Negro guest of a Lodge member who had been denied service, solely by reason of his race, in the Lodge’s dining room and bar.
*461The issue raised upon the appeal now before us is entirely different from the issue determined by the United States Supreme Court: therefore, we are in nowise bound by that Court’s determination.1
At a hearing, in the ease at bar, before the Human Relations Commission of the Commonwealth, the parties stipulated, inter alia:
“4. In conjunction with the operation of its club, [Moose Lodge] operates a dining room and a bar for the sale of liquor or malt and brewed beverages upon its said premises.
“6. From time to time [Moose Lodge 107] caters meals and banquets upon its said premises for the benefit of organizations other than the Loyal Order of Moose and individuals other than members of Loyal Order of Moose, at which times [Moose Lodge 107] makes its premises available to such organizations and individuals without discrimination because of race or color.
“8. [Moose Lodge 107] permits a member of any lodge of Loyal Order of Moose to bring Caucasian guests upon the premises operated by it, particularly in its dining room and at its bar, but maintains a practice and policy of refusing to permit any such member to bring non-Caucasian guests therein.”
The U. S. Supreme Court in Moose Lodge v. Irvis, supra, stated: “Moose Lodge is a private club in the ordinary meaning of that term. It is a local chapter of a national fraternal organization having well defined requirements for membership. It conducts all of its *462activities in a building that is owned by it. It is not publicly funded. Only members and guests are permitted in any lodge of tbe order; one may become a guest only by invitation of a member or upon invitation of the bouse committee.” (407 U.S. 171, 92 S. Ct. 1970).2
It is my understanding that tbe appellant-Commission does not contend that, if Moose Lodge 101 was a purely private club, it could not limit its membership or guest privileges solely to members of tbe Caucasian race. On tbe contrary, it is my understanding that tbe appellant-Commission contends that, since the Lodge for some years has opened its dining room and bar facilities to public organizations for banquets and for dinners and has made tbe premises of tbe Lodge available to tbe public organizations “without discrimination because of race or color,” the Lodge has diminished its status as a purely private club and has become a “place of public accommodation” within tbe meaning of Section 4(1) of tbe Human Relations Act (Act of October 27, 1955, P. L. 744, as re-enacted and amended, 43 P.S. §954). With that contention I agree.
By opening its dining room and bar facilities to organizations and non-guest-members, without discrimination, Moose Lodge 107 has become to that extent a center of community activity and, as such, legislatively mandated by Section 5 of tbe Human Relations Act, supra, not to engage in discriminatory practices. Section 5 of tbe Human Relations Act, in pertinent part, provides:
“It shall be an unlawful discriminatory practice . . . in tbe case of a fraternal corporation or association, unless based upon membership in such association or corporation . . .
*463“(i) for any person being tbe owner, lessee, proprietor, manager ... of any place of public accommodation ... to
“(1) refuse, withhold from, or deny to any person because of his race, color, . . . either directly or indirectly, any of the accommodations, advantages, facilities or privileges of such place of public accommodation, . . ”
It is my view that Moose Lodge 107, by its own actions, has lost its purely private character and has subjected itself to the legislative mandate of Section 5 of the Human Relations Act. In so holding, we in nowise act in conflict with Moose Lodge 107 v. Irvis, supra, but simply decide that Moose Lodge 107 has become a “'place of public accommodation” within the purview and scope of the Human Relations Act. Therefore, the action of Moose Lodge 107 in refusing to accommodate K. Leroy Irvis violated Section 5 of the Human Relations Act.

 As Mr. Justice Douglas accurately wrote in his dissenting opinion, 407 U.S. 179-180, 92 S. Ct. 1975 (footnote) : “There was no occasion to consider the question whether, perhaps because of a role as a center of community activities, Moose Lodge No. 107 was in fact ‘private’ for equal protection purposes. The decision today, therefore, leaves this question open.”


 When the U. S. Supreme Court heard and determined Moose Lodge 107 v. Irvis, supra, it was unaware of the pendency of the instant appeal before our Court.